Citation Nr: 0731733	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  00-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and if 
so whether the reopened claim should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2002.  The veteran 
also testified at an RO hearing in January 2002.  Transcripts 
of both hearings are of record.  

The Board previously remanded this case for further 
development in October 2003.

In June 2007, the veteran's then representative informed the 
Board that the veteran had revoked their power of attorney 
and appointed another representative.  Documentation of such 
revocation and appointment of another representative is not 
of record.  Therefore, the Board sent the veteran a letter in 
August 2007 informing him of the foregoing and seeking 
clarification concerning his desires for representation.  He 
was also informed that if he did not respond within 30 days, 
the Board would assume that he does not desire 
representation.  The veteran did not respond to this letter.


FINDINGS OF FACT

1.  In an unappealed rating decision in March 1996, service 
connection was denied for PTSD.  

2.  The evidence associated with the claims file subsequent 
to the March 1996 decision includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  The exception to this rule is 38 
U.S.C.A. §§ 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

Analysis

The veteran claims that his PTSD is related to his military 
service, to include an incident in which he was defending 
himself from an assault by another solder and in the process 
caused the other soldier to become blind.  He alleges that he 
was discharged from service following this incident.

Entitlement to service connection for PTSD was denied in an 
unappealed rating decision of March 1996 based on the RO's 
determination that the evidence then of record did not 
establish the occurrence of a service stressor supporting the 
diagnosis of PTSD.  No corroborating evidence of the alleged 
incident in which another solder was blinded was of record at 
the time of the March 1996 decision.

The subsequently received evidence includes the veteran's 
testimony concerning the circumstances of the aforementioned 
stressor and service personnel records which indicate that 
the veteran had had numerous emotional outbursts, had 
threatened violence on more than one occasion, and was 
considered to be a very aggressive and anti-social 
personality.  The service personnel records tend to support 
the proposition that the veteran was involved in the physical 
altercation that he alleges.  In addition, for purposes of 
determining whether this claim should be reopened, the Board 
presumes that the veteran's testimony and statements to the 
effect that he was only defending himself at the time of the 
alleged incident are credible.  Therefore, the Board 
concludes that the evidence added to the record includes 
evidences evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly consider the merits of the 
claim.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to for PTSD is granted.


REMAND

In view of the Board's foregoing decision granting reopening 
of the claim, the RO or the Appeals Management Center (AMC), 
in Washington, D.C., must adjudicate the reopened claim on a 
de novo basis.  Before doing so, it should ensure that the 
veteran is provided all required notice.

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The appellant should be informed that 
he should submit or identify evidence, 
such as statements from persons who 
witnessed the physical altercation in 
which he blinded another soldier, 
supporting his contention that he was 
only defending himself at the time of 
this incident and was not the aggressor.  

2.  Then, the RO or the AMC should 
undertake any appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any such 
evidence, it should so inform the 
appellant and request him to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the appellant's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


